Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Gross on 07/16/2021.

The application has been amended as follows: 
	In claim 1, last line, after “pH of at least 9”, add the following text, “, wherein as polymerized, the copolymer has up to 400 –COOM and –COF end groups per 106 carbon atoms, wherein M is independently an alkyl group, a hydrogen atom, a metallic cation, or a quaternary ammonium cation”.

This application is in condition for allowance except for the presence of claims 13-15 directed to invention non-elected without traverse.  Accordingly, claims 13-15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejections of claims 1, 4-8, 11-12, and 16-17 under 35 USC as being unpatentable over Lochhaas et al. (US 2014/0141357 A1), claims 2-3 under 35 USC 103 as being unpatentable over Lochhaas et al. (US 2014/0141357 A1) as applied to claim 1 in view of Ezzell et al. (US 4,470,889), claim 9 under 35 USC 103 as being unpatentable over Lochhaas et al. (US 2014/0141357 A1) as applied to claim 1 in view of Honda et al. (US 2007/0129500 A1), claim 10 under 35 USC 103 as being unpatentable over Lochhaas et al. (US 2014/0141357 A1) as applied to claim 1 in view of Tatemoto et al. (US 2003/0023015 A1), claims 18-19 under 35 USC 103 as being unpatentable over Lochhaas et al. (US 2014/0141357 A1) as applied to claim 1 in view of Hintzer et al. (US 7,304,101 B2), and claim 20 under 35 USC 103 as being unpatentable over Lochhaas et al. (US 2014/0141357 A1) as applied to claim 1 in view of Curtin et al. (US 6,150,426) are withdrawn in light of Applicant’s amendment.
B) The closest prior art of record, Lochhaas et al. does not teach or suggest as polymerized, the copolymer has up to 400 –COOM and –COF end groups per 106 carbon atoms, wherein M is independently an alkyl group, a hydrogen atom, a metallic cation, or a quaternary ammonium cation in combination with the pH being of at least 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767